[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE' MOTION FOR DEFAULT AS TO DISCOVERY
Inasmuch as the plaintiff has filed a Motion for for Default for defendant's alleged failure to take appropriate action to have the Court act upon his objection to plaintiffs' Request for Interrogatories, Disclosure and Production, and the Court having heard no contrary argument at the short calendar on April 28, 1995, the Court hereby enters the following
ORDER:
    said motion for default shall be entered after ten days and upon re-claim of the Motion for Default, unless compliance is effected prior thereto.
Clarance J. Jones, Judge CT Page 5076